WiNBOBNE, J.
Judgment of tbe court below in overruling tbe demurrer to tbe complaint runs counter to tbe principles of law enunciated and applied in numerous decisions of tbis Court, as most recently stated in Parks v. Town of Princeton, 217 N. C., 361, 8 S. E. (2d), 217, where tbe authorities are assembled.
Tbe factual situations in tbe Parks case, supra, and in tbe case of Nichols v. Fountain, 165 N. C., 166, 80 S. E., 1059, 52 L. R. A. (N. S.), 942, Ann. Cases 1915 (d), 152, 8 N. C. C. A., 872, are in material aspects very similar to that in tbe present case and tbe principles there applied are controlling here. Hence, on tbe authority of these cases, and tbe cases therein cited, tbe demurrer should have been sustained.
Tbe judgment below will be
Reversed.